        Case 1:20-cv-01425-JGK Document 36-5 Filed 06/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW JERSEY et al.,

                       Plaintiffs,

                v.
                                                         20 Civ. 1425 (JGK)
 ANDREW R. WHEELER, in his official
 capacity as Administrator of the United States          DECLARATION OF LUCAS
 Environmental Protection Agency, and the                ISSACHAROFF
 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY,

                       Defendants.



       1.     I, Lucas Issacharoff, under penalty of perjury, affirm and declare that the following

statements are true and correct to the best of my knowledge and belief, and are based on my own

personal knowledge or on information obtained from the Public Access to Court Electronic

Records (PACER) system.

       2.     I am an Assistant United States Attorney at the United States Attorney’s Office for

the Southern District of New York.

       3.     Attached as Exhibit A is a true and complete copy of the D.C. Circuit’s September

16, 2019 Per Curiam Order in New York v. EPA, 19-1019 (Doc. 1806609).

       4.     Attached as Exhibit B is a true and complete copy of Respondent EPA’s September

17, 2019 Supplemental Brief & Motion Requesting Case Be Removed from Argument Calendar

in New York v. EPA, 19-1019 (D.C. Cir.) (Doc. 1806991).

       5.     Attached as Exhibit C is a true and complete copy of the September 18, 2019

Supplemental Brief of Citizen and State Petitioners in New York v. EPA, 19-1019 (D.C. Cir.) (Doc.

1806995).

                                                  1
        Case 1:20-cv-01425-JGK Document 36-5 Filed 06/05/20 Page 2 of 2




       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 5th day of June, 2020.

                                       __/s/ Lucas Issacharoff____________
                                       Lucas Issacharoff
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       Southern District of New York




                                                 2
